         Case 1:20-cv-03624-GHW Document 33 Filed 07/29/20 Page 1 of 9


                                                                      USDC SDNY
                                                                      DOCUMENT
                           UNITED STATES DISTRICT COURT               ELECTRONICALLY FILED
                     FOR THE SOUTHERN DISTRICT OF NEW YORK DOC #:
                                                                      DATE FILED: 7/29/2020
 STACEY PARKS KENNEDY, ANGELA )
 BOZELL and BRITTNEY WILLIAMS,              )
 individually and on behalf of all others   )
 similarly situated,                        ) CIVIL ACTION NO.: 1:20-cv-03624-GHW
                                            )
                                Plaintiffs, )
                                            )        Hon. Gregory H. Woods
 v.                                         )
                                            )             Class Action
 AEGIS MEDIA AMERICAS, INC.,                )
 BOARD OF DIRECTORS OF AEGIS                )  STIPULATED CONFIDENTIALITY
 MEDIA AMERICAS, INC., THE PLAN             )   AGREEMENT AND PROTECTIVE
 INVESTMENT COMMITTEE, and JOHN )                           ORDER
 DOES 1-30.                                 )
                                            )
                                Defendants. )

       WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terms, upon pain of contempt:

               1.      With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as
            Case 1:20-cv-03624-GHW Document 33 Filed 07/29/20 Page 2 of 9




“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as expressly permitted hereunder:

                2.      The Party or person producing or disclosing Discovery Material (each,

“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

                a) previously non-disclosed financial information (including without limitation

                     profitability reports or estimates, percentage fees, design fees, royalty rates,

                     minimum guarantee payments, sales reports, and sale margins);

                b) previously non-disclosed material relating to ownership or control of any non-

                     public company;

                c) previously non-disclosed business plans, product-development information, or

                     marketing plans;

                d) any information of a personal or intimate nature regarding any individual; or

                e) any other category of information given confidential status by this Court after

                     the date of this Order.

                3.      With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b) producing

for future public use another copy of said Discovery Material with the confidential information

redacted.

                4.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on



                                                  2
         Case 1:20-cv-03624-GHW Document 33 Filed 07/29/20 Page 3 of 9




the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages

and lines of the transcript that are to be designated “Confidential,” in which case all counsel

receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or that person’s counsel.

During the 30-day period following a deposition, all Parties will treat the entire deposition

transcript as if it had been designated Confidential.

               5.      If at any time before the termination of this action a Producing Party realizes

that it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential. In addition, the Producing Party

shall provide each other Party with replacement versions of such Discovery Material that bears the

“Confidential” designation within two business days of providing such notice.

               6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party

or person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

               7.      Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

               a) the Parties to this action, their insurers, and counsel to their insurers;



                                                  3
         Case 1:20-cv-03624-GHW Document 33 Filed 07/29/20 Page 4 of 9




              b) counsel retained specifically for this action, including any paralegal, clerical, or

                   other assistant that such outside counsel employs and assigns to this matter;

              c) outside vendors or service providers (such as copy-service providers and

                   document-management consultants) that counsel hire and assign to this matter;

              d) any mediator or arbitrator that the Parties engage in this matter or that this Court

                   appoints, provided such person has first executed a Non-Disclosure Agreement

                   in the form annexed as Exhibit A hereto;

              e) as to any document, its author, its addressee, and any other person indicated on

                   the face of the document as having received a copy;

              f) any witness who counsel for a Party in good faith believes may be called to

                   testify at trial or deposition in this action, provided such person has first

                   executed a Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

              g) any person a Party retains to serve as an expert witness or otherwise provide

                   specialized advice to counsel in connection with this action, provided such

                   person has first executed a Non-Disclosure Agreement in the form annexed as

                   Exhibit A hereto;

              h) stenographers engaged to transcribe depositions the Parties conduct in this

                   action; and

              i) this Court, including any appellate court, its support personnel, and court

                   reporters.

              8.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A



                                                4
         Case 1:20-cv-03624-GHW Document 33 Filed 07/29/20 Page 5 of 9




hereto stating that he or she has read this Order and agrees to be bound by its terms. Said counsel

must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the conclusion

of the case, whichever comes first.

               9.      This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as Confidential hereunder. All

persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as Confidential.

               10.     In filing Confidential Discovery Material with this Court, or filing portions

of any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. In accordance with Rule

4(A) of the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an unredacted

copy of the Confidential Court Submission under seal with the Clerk of this Court, and the Parties

shall serve this Court and opposing counsel with unredacted courtesy copies of the Confidential

Court Submission. In accordance with Rule 4(A) of this Court’s Individual Rules of Practice in

Civil Cases, any Party that seeks to file Confidential Discovery Material under seal must file an

application and supporting declaration justifying—on a particularized basis—the sealing of such

documents. The parties should be aware that the Court will unseal documents if it is unable to

make “specific, on the record findings . . . demonstrating that closure is essential to preserve higher



                                                  5
         Case 1:20-cv-03624-GHW Document 33 Filed 07/29/20 Page 6 of 9




values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 120 (2d Cir. 2006).

                  11.   Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with paragraph

2(C) of this Court’s Individual Practices.

                  12.   Any Party who requests additional limits on disclosure (such as “attorneys’

eyes only” in extraordinary circumstances), may at any time before the trial of this action serve

upon counsel for the recipient Parties a written notice stating with particularity the grounds of the

request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will address

their dispute to this Court in accordance with Rule 2(C) of this Court’s Individual Rules of Practice

in Civil Cases.

                  13.   Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and not

for any other purpose or in any other litigation proceeding. Nothing contained in this Order,

however, will affect or restrict the rights of any Party with respect to its own documents or

information produced in this action.

                  14.   Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days before



                                                  6
         Case 1:20-cv-03624-GHW Document 33 Filed 07/29/20 Page 7 of 9




any disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

               15.    Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

               16.    Within 60 days of the final disposition of this action—including all

appeals—all recipients of Confidential Discovery Material must either return it—including all

copies thereof—to the Producing Party, or, upon permission of the Producing Party, destroy such

material—including all copies thereof. In either event, by the 60-day deadline, the recipient must

certify its return or destruction by submitting a written certification to the Producing Party that

affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms of

reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this

provision, the attorneys that the Parties have specifically retained for this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential Discovery

Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order.

               17.    This Order will survive the termination of the litigation and will continue to

be binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.




                                                7
         Case 1:20-cv-03624-GHW Document 33 Filed 07/29/20 Page 8 of 9




              18.      This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

              SO STIPULATED AND AGREED.

 s/Mark K. Gyandoh                                   s/John W. Sulau
 Mark K. Gyandoh                                     Todd H. Girshon
 markg@capozziadler.com                              Todd.Girshon@jacksonlewis.com
 Donald R. Reavey                                    Jackson Lewis P.C.
 donr@capozziadler.com                               59 Maiden Lane 39th Floor
 Capozzi Adler, P.C.                                 New York, NY 10038
 2933 North Front Street                             Telephone:     (212) 545-4030
 Harrisburg, PA 17110                                Facsimile:     (212) 972-3213
 Telephone:    (717) 233-4101
 Facsimile:    (717) 233-4103                        Howard Shapiro (admitted pro hac vice)
                                                     Howard.Shapiro@jacksonlewis.com
 COUNSEL FOR PLAINTIFFS                              René E. Thorne (admitted pro hac vice)
                                                     Rene.Thorne@jacksonlewis.com
                                                     Jackson Lewis P.C.
                                                     650 Poydras Street, Ste 1900
                                                     Louisiana, LA 70130
                                                     Telephone:     (504) 208-1755
                                                     Facsimile:     (504) 208-1759

                                                     John W. Sulau (pro hac vice pending)
                                                     John.Sulau@jacksonlewis.com
                                                     15 South Main Street, Suite 700
                                                     Greenville, SC 29601
                                                     Telephone: (864) 232-7000

                                                     COUNSEL FOR DEFENDANTS



Dated: July 23, 2020

SO ORDERED.

Dated: July 29, 2020

                                      __________________________________________
                                      GREGORY H. WOODS
                                      United States District Judge


                                                 8
         Case 1:20-cv-03624-GHW Document 33 Filed 07/29/20 Page 9 of 9




                                                                                       Exhibit A
                                                                     to Stipulated Confidentiality
                                                                  Agreement and Protective Order

                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 STACEY PARKS KENNEDY, ANGELA                   )
 BOZELL and BRITTNEY WILLIAMS,                  )
 individually and on behalf of all others       )
 similarly situated,                            )    CIVIL ACTION NO.: 1:20-cv-03624-GHW
                                                )
                                Plaintiffs,     )
                                                )             Hon. Gregory H. Woods
 v.                                             )
                                                )                   Class Action
 AEGIS MEDIA AMERICAS, INC.,                    )
 BOARD OF DIRECTORS OF AEGIS                    )      NON-DISCLOSURE AGREEMENT
 MEDIA AMERICAS, INC., THE PLAN                 )
 INVESTMENT COMMITTEE, and JOHN                 )
 DOES 1-30.                                     )
                                                )
                                Defendants.     )

               I, _______________________________, acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the Party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.

                                                     ______________________________
                                                     Name:
                                                     Date:4852-6008-5699, v. 1
                                                 9
